Name: Decision of the EEA Joint Committee No 50/96 of 27 September 1996 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  oil industry;  European construction;  environmental policy;  deterioration of the environment
 Date Published: 1997-01-23

 23.1.1997 EN Official Journal of the European Communities L 21/4 DECISION OF THE EEA JOINT COMMITTEE No 50/96 of 27 September 1996 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting that Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 67/95 (1); Whereas European Parliament and Council Directive 94/63/EC of 20 December 1994 on the control of volatile organic compound (VOC) emissions resulting from the storage of petrol and its distribution from terminals to service stations (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 7 (Council Directive 94/62/EC) in Chapter XVII of Annex II to the Agreement: 8. 394 L 0063: European Parliament and Council Directive 94/63/EC of 20 December 1994 on the control of volatile organic compound (VOC) emissions resulting from the storage of petrol and its distribution from terminals to service stations (OJ No L 365, 31. 12. 1994, p. 24). For the purposes of the present Agreement the provisions of the Directive shall be read with the following adaptation: Paragraph 4 of Annex I shall not apply to existing terminals in Iceland with a throughput of less than 5 000 tonnes per year, which are serviced by ships. Article 2 The texts of Directive 94/63/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 October 1996, provided that all the notifications pursuant to Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of and in the EEA Supplement to the Official Journal of the European Communities. Done at Brussels, 27 September 1996. For the EEA Joint Committee The President H. HAFSTEIN (1) OJ No L 8, 11. 1. 1996, p. 38. (2) OJ No L 365, 31. 12. 1994, p. 24.